            Case 2:18-cv-01917-RCJ-EJY Document 16 Filed 11/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8

 9
     NEW AMSTERDAM PROJECT                            ) Case No.: 2:18-CV01917-RCJ-EJY
10   MANAGEMENT HUMANITARIAN                          )
                                                      )
     FOUNDATION,                                      )
11
                                                      )
12                          Plaintiff,                ) ORDER
                                                      )
13   vs.                                              )
                                                      )
14                                                    )
     KEVIN B. CONNOLLY, et al.,                       )
15                                                    )
                            Defendants.               )
16                                                    )

17

18          The Court filed the Notice Regarding Intent to Dismiss for Want of Prosecution Pursuant
19
     to Local Rule 41-1 (ECF No. 15) on October 21, 2020. Plaintiff has not complied with the Notice
20
     within the allotted time.
21
            “Before dismissing the action, the district court is required to weigh several factors: (1) the
22

23   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

24   (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on
25
     their merits; and (5) the availability of less drastic sanctions.” Ghazali v. Moran, 46 F.3d 52, 53
26
     (9th Cir. 1995) (internal citations and quotations omitted). All five factors point in favor of
27

28   dismissal.
            Case 2:18-cv-01917-RCJ-EJY Document 16 Filed 11/25/20 Page 2 of 2



 1          Plaintiff has failed to show good cause why this action should not be dismissed for want
 2
     of prosecution pursuant to Local Rule 41-1.
 3
            IT THEREFORE ORDERED that this action is DISMISSED for Plaintiff’s failure to
 4

 5
     comply with the Notice Regarding Intent to Dismiss for Want of Prosecution Pursuant to Local

 6   Rule 41-1 (ECF No. 15). The Clerk of the Court shall close this case.
 7
            DATED: November 25, 2020.
 8
                                                        ______________________________
 9                                                      ROBERT C. JONES, District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
